Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.
 	The amendments to the claims have overcome the objections and the 35 USC 112 rejections to the claims. 
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 June 2021.
Specification
	The disclosure is objected to because of the following informalities:
	The specification teaches the barrier layer contains ratios of Al:Si, X1:Si and X2:Si. The basis of these ratios are not disclosed and thus it is unclear if they are weight ratios, atomic ratios or mole ratios. 
	Page 5, lines 2-3 teaches the addition barrier layer includes “a combination of X1, X2, Al, O, Si or combinations thereof”. The teaching of combinations of combinations is redundant. 
	The x variable for the oxides in lines 2-3 on page 6 and line 26 on page 15 is undefined. 

	On page 6, line 27 appears to be missing a phrase between “material(s)” and “such as but not limited to…”. In line 31 on page 6, the conjunction is missing from between Si and O. Appropriate correction is required.
	Since the amendment to the specification does not comply with the requirements of 37 CFR 1.121(b) for the reasons given on the PTO-324, the amendment was not entered. Therefore the objections are maintained.
	The unentered amendment does overcome the objection with respect to the definition of x variable and the redundancy in the description of the composition of the addition barrier layer in the teachings on page 5. Thus once the amendments with respect to these objections comply with the requirements of 37 CFR 1.121(b) and entered; these objections will be withdrawn. 
	It is noted that the proposed amendment includes new matter since the amendments to paragraphs [0021] and [0074] now teaches the further barrier layer can be alkali metal oxide and alkali metal salts. The originally filed teachings of “alkali metal cations” does not support the newly disclosed oxides and salts. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
There is no teaching or suggestion in the originally filed disclosure that one of the starting materials for forming the barrier layer can be aluminum oxide or aluminum esters or that it can be an alkali metal oxide as is now claimed in claim 1. Page 9, lines 5-10 teaches the starting materials X1 compounds, X2 compounds, Al compounds, Si compounds, O compounds and combinations thereof, where X1 and/or X2 are monovalent and divalent cations, such as salts. Page 9, line 31 through page 11, line 19 and page 17, line 15 through page 18, line 5 teaches the starting material can be aluminosilicates, aluminate salts, aluminum salts, alkali metal salts and aluminate esters. These teachings do not support the barrier layer starting materials of aluminum ester, aluminum oxide and alkali metal oxides. Dependent claims 4, 6-11 and 21 implicitly include this new matter.
	The newly added teachings in claim 7 that the further barrier layer can be alkali metal oxide and alkali metal salts. The originally filed teachings of “alkali metal cations” does not support the newly disclosed oxides and salts. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent 8,410,470.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/1/22